Case 4:20-cv-00202-SDJ-CAN Document 9 Filed 07/31/20 Page 1 of 1 PageID #: 24



                     UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TEXAS
                          SHERMAN DIVISION

 BARRY LISTER, ET AL.                     §
                                          §   CIVIL CASE NO. 4:20-CV-202
 v.                                       §
                                          §
 CARROLLTON POLICE                        §
 DEPARTMENT, ET AL.                       §

MEMORANDUM ADOPTING REPORT AND RECOMMENDATION OF THE
           UNITED STATES MAGISTRATE JUDGE

      Came on for consideration the report of the United States Magistrate Judge,

this matter having been referred to the Magistrate Judge pursuant to 28 U.S.C.

§ 636. On June 22, 2020, the report of the Magistrate Judge, (Dkt. #6), was entered

containing proposed findings of fact and recommendations that the case be dismissed
   .
without prejudice pursuant to Federal Rule of Civil Procedure 4(m).

      Having received the report of the United States Magistrate Judge, and no

objections thereto having been timely filed, the Court determines that the Magistrate

Judge’s report should be adopted.

      It is therefore ORDERED that this case is hereby DISMISSED WITHOUT

PREJUDICE pursuant to Federal Rule of Civil Procedure 4(m). The Court will

separately enter a final judgment.

      So ORDERED and SIGNED this 31st day of July, 2020.




                                                ____________________________________
                                                SEAN D. JORDAN
                                                UNITED STATES DISTRICT JUDGE



                                        -1-
